Citation Nr: 1216930	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-37 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from September 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's petition to reopen his claim for service connection for bilateral hearing loss because no new and material evidence had been submitted.  This matter was previously before the Board in November 2011, at which time the Board decided that new and material evidence had been submitted with which to reopen the Veteran's claim for bilateral hearing loss.  The issue of service connection for hearing loss was then remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

Without good cause shown, the Veteran failed to report for a scheduled December 2011 VA examination to determine the etiology of his claimed bilateral hearing loss.  


CONCLUSION OF LAW

The Veteran's failure to report for a scheduled VA examination ordered in connection with the reopened claim for bilateral hearing loss requires that his claim for service connection for bilateral hearing loss be denied.  38 C.F.R. § 3.655 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).  To the extent applicable, there has been substantial compliance with the Board's November 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter later in November 2011 requesting, as the Board directed, how long he had been wearing hearing aids and how long he went to each private provider and VA clinic.  The Veteran never provided this information, so additional medical records were not obtained on remand.  

In addition, and as discussed in greater detail below, the Veteran was scheduled for, but failed to report to, a VA examination with medical opinion.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has consistently refused to cooperate with VA on this remand.  While the VA is obligated to assist a claimant in the development of a claim, there is no duty on the VA to prove the claim.  

As noted in the Introduction, the Veteran's service connection claim for bilateral hearing loss was reopened in the November 2011 Board decision.  The Board cited lay evidence from the Veteran and his sisters in reopening the claim.  According to this lay evidence the Veteran contended that he was exposed to significant acoustical trauma while in service and suggested this exposure to acoustical trauma was responsible for his current hearing loss disorder.  His sisters contended that the Veteran returned home from active duty with distinctive hearing loss which only became worse over the years.  

In the November 2011 decision, the Board also remanded the reopened claim for service connection for bilateral hearing loss for further development after finding that he met two of the three requirements for establishing service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  It was clear from VA treatment records that the Veteran had current bilateral hearing loss, and that he was competent to describe acoustic trauma in service even if actual hearing loss was not documented at the time.  However, regarding the third requirement for service connection, the Board found that there was still insufficient evidence in the record to determine how long the Veteran had had symptoms of hearing loss and whether they related to his period of military service.  As the Veteran never had been provided with a VA examination for his hearing loss claim, on remand the RO/AMC was to schedule the Veteran for an appropriate VA examination and medical opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

According to information found in the claims file, the Veteran was notified on November 23, 2011, at his address of record, that he was scheduled for a VA examination and medical opinion regarding his claims of hearing loss and tinnitus.   (In the November 2011 decision, the Board had referred the issue of entitlement to service connection for tinnitus to the Agency of Original Jurisdiction (AOJ) after it had been raised by the record.)  The November 2011 correspondence also notified the Veteran that if he failed to report for the scheduled examination without good cause his claim could be denied.  Subsequently, information in the claims file shows that the Veteran failed to report for the examination scheduled on December 16, 2011.  The Board's review of the claims file fails to disclose any reason or excuse for the Veteran's failure to appear for the scheduled VA examination.  In his April 2012 brief, the Veteran's service representative contends that although the Veteran did not report for the examination, his failure to do so should not be determinative of the outcome of the appeal.  

The Board is sympathetic that the Veteran might have been unable to attend due to a health problem or because of his age.  For example, in June 2011, the Veteran signed a statement postponing his planned video conference Board hearing because he was 81 years old and it was difficult for him to travel.  However, the argument of his representative is no persuasive.  The Board does not understand why the Veteran chose never to notify the AOJ before or after the VA examination scheduled to provide evidence for his hearing loss claim.  There is no indication in the record that he was hospitalized at the time or that he was otherwise prevented from contacting the VA medical facility and requesting that the examination be rescheduled prior to the date of examination.  As such, the Board finds that good cause has not been shown for his failure to report to the VA examination as scheduled.  See 38 C.F.R. § 3.655(a) (2011).  

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a) (2011).  

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b)..  

In this case, the Veteran's service representative asserts that the claim should be adjudicated based on the evidence of record.  However, this is a reopened claim for a benefit previously disallowed (in rating decisions dated in August 2003, March 2004, and January 2007).  Therefore, under the provisions of 38 C.F.R. § 3.655(a) governing failure to report for VA examinations, the Veteran's reopened service connection claim for bilateral hearing loss must be denied as he has failed to establish good cause for his failure to appear for the examination.  

Accordingly, as good cause has not been demonstrated and as the evidence of record is otherwise incomplete to render a decision, under 38 C.F.R. § 3.655, the reopened claim for service connection for bilateral hearing loss must be denied.  38 C.F.R. § 3.655.  Furthermore, as the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


